Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Registration No. 333-153266 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM S -1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GRAYBAR ELECTRIC COMPANY, INC. AND D. E. DESOUSA, L. R. GIGLIO, T. S. GURGANOUS, R. D. OFFENBACHER AND R. A. REYNOLDS, JR., VOTING TRUSTEES UNDER THE VOTING TRUST AGREEMENT, DATED AS OF MARCH 16, 2007, RELATING TO COMMON STOCK ISSUED BY GRAYBAR ELECTRIC COMPANY, INC. (Exact name of registrants as specified in their charters) New York (State or other jurisdiction of incorporation of Graybar Electric Company, Inc.) 5063 (Primary Standard Industrial Classification Code Number of Graybar Electric Company, Inc.) 13-0794380 (I.R.S. Employer Identification No. of Graybar Electric Company, Inc.) 34 North Meramec Avenue, St. Louis, Missouri 63105, (314) 573-9200 (Address, including zip code, and telephone number, including area code, of principal executive offices of Graybar Electric Company, Inc. and of the Voting Trustees) Matthew W. Geekie, Esq. Senior Vice President, Secretary and General Counsel Graybar Electric Company, Inc., 34 North Meramec Avenue, St. Louis, Missouri 63105 (314) 573-9200 (Name, address, including zip code, and telephone number, including area code, of agent for service for Graybar Electric Company, Inc. and the Voting Trustees) Copy to: James R. Levey, Esq. Bryan Cave LLP One Metropolitan Square 211 North Broadway, Suite 3600 St. Louis, MO 63102 October 22, 2008 (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.¨ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filerx (Do not check if a smaller reporting company) Smaller reporting company¨ CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee Common Stock (par value $1 per share) 1,000,000shs. $20 $ $786.00 (2) Voting Trust Interests (1) (1) Representing the shares of Common Stock offered hereunder. (2) Previously paid. The registrants hereby amend this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrants shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said section 8(a), may determine. P R O S P E C T U S 1,000,000 Shares Graybar Electric Company, Inc. Common Stock and related Voting Trust Interests offered to Employees and Qualified Retirees of Graybar Electric Company, Inc. under the THREE-YEAR COMMON STOCK PURCHASE PLAN Graybar Electric Company, Inc. (Graybar or the Company) is offering an aggregate of up to 1,000,000 shares of Common Stock and related Voting Trust Interests in the 2007 Voting Trust to eligible employees and qualified retirees under the second offering pursuant to the Three-Year Common Stock Purchase Plan adopted in June of 2007 (the Plan). If you are eligible to subscribe, you may purchase shares by completing a Subscription Agreement in the manner set forth in this Prospectus. As of June 30, 2008, approximately 80% of the presently outstanding Common Stock is held in the Voting Trust established in 2007. The 2007 Voting Trust Agreement is described under the heading Summary of Certain Provisions of the Voting Trust Agreement and, unless stated otherwise, all references in this Prospectus to the Voting Trust Agreement mean the 2007 Voting Trust Agreement. Subscriptions will be irrevocable unless your employment terminates for any cause other than retirement on a pension (other than a deferred pension), or you receive a hardship withdrawal from Account K under Graybars Profit Sharing and Savings Plan, in which case your subscription will be canceled as to shares not yet issued. The Company has the option to repurchase, at $20.00 per share, shares of Common Stock owned by you or Voting Trust Interests representing them , in the event you desire to sell, transfer or otherwise dispose of them or in the event of your death or termination of your employment other than by retirement on a pension (other than a deferred pension). See The 2008 Offering, Three-Year Common Stock Purchase Plan and Description of Common Stock Repurchase Option. No public market exists for shares of the Companys Common Stock or for Voting Trust Interests representing them, and no such markets are expected to develop. Purchasing Graybar Common Stock pursuant to the Three-Year Common Stock Purchase Plan involves certain risks. See Risk Factors, beginning on page 7. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. Price to Public Underwriting Discounts and Commissions Proceeds to the Company Per Unit $20 None $20 Total $20,000,000 None $20,000,000 The proceeds to Graybar are before the deduction of expenses payable by us estimated at $100,000. To the extent that subscription rights are not exercised, the proceeds will be reduced by $20.00 for each share not subscribed for. To the extent that shares are purchased under the installment method, receipt of the proceeds will be deferred. See The 2008 Offering. The date of this Prospectus is October 22, 2008. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 7 THE 2008 OFFERING 8 PURPOSE OF ISSUE 12 DIVIDENDS 13 DETERMINATION OF OFFERING PRICE 13 CAPITALIZATION 13 DESCRIPTION OF COMMON STOCK 16 DESCRIPTION OF DELEGATED AUTHORITY PREFERRED STOCK 18 INFORMATION CONCERNING THE VOTING TRUSTEES 19 SUMMARY OF CERTAIN PROVISIONS OF THE VOTING TRUST AGREEMENT 21 LEGAL MATTERS 25 EXPERTS 25 WHERE YOU CAN FIND MORE INFORMATION 25 INCORPORATION BY REFERENCE 25 THREE-YEAR COMMON STOCK PURCHASE PLAN Exhibit A - You should only rely on the information contained or incorporated by reference in this Prospectus. We have not authorized any person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. - We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. Certain states require that the offering be made through a dealer registered in that state. The offering will be made to residents of those states through Huntleigh Securities Corporation. Huntleigh Securities Corporation provides financial advice to Graybar on a retainer basis. If you were directed to this Prospectus, or if this Prospectus was provided to you, by Huntleigh Securities Corporation, you should contact the designated representative of Huntleigh Securities Corporation named in the cover letter that accompanied this Prospectus if you have questions. - You should assume that the information appearing in this Prospectus is accurate as of the date on the front cover of this Prospectus only. - This Prospectus does not constitute an offer to sell, or the solicitation of an offer to buy, any securities other than the securities to which it relates. - i - PROSPECTUS SUMMARY Because this is a summary, it does not contain all the information that may be important to you. You should read the entire Prospectus before you decide whether to subscribe for Common Stock. The Plan This offering is being made under the Three-Year Common Stock Purchase Plan (the Plan), which allows for the issuance in annual offerings in 2007, 2008 and 2009 of up to an aggregate of 2,000,000 shares of Common Stock . In the 2007 offering pursuant to the Plan, 883,310 shares were offered to eligible employees and retirees and 557,704 shares were subscribed for. The terms of the 2008 offering, which are described herein, are substantially the same as the terms for the 2007 offering. The text of the Three-Year Common Stock Purchase Plan, which was approved by the directors on March 8, 2007 and by the shareholders on June 14, 2007, is attached as Exhibit A. Each annual offering affords, with certain limited exceptions, an opportunity to purchase shares of Common Stock to each person who on September 30 of the year in which the offering is being conducted has been an active, full-time employee of the Company or its wholly owned subsidiary, Commonwealth Controls Corporation, continuously since March 31 of that year or who was an active, full-time employee on March 31 and retired thereafter on a pension (except a deferred pension). The limitation of eligibility to active, full-time employees and qualified retirees conforms with the policy initially adopted when the Companys active employees acquired all of the Common Stock from Western Electric Company , Incorporated in 1929 and continuously followed since then. Accordingly, with certain limited exceptions, under the Plan, holders of Common Stock or Voting Trust Interests who on September 30 of the year in which the offering is made are not active, full-time employees of the Company or Commonwealth Controls Corporation continuously employed by the Company or Commonwealth Controls Corporation since March 31 of that year will not be entitled to participate in the offering, with the exception of active, full-time employees who retire on a pension (except a deferred pension) on or after March 31 and prior to October 1 of the year in which the offering is made. Shares of Common Stock subscribed for pursuant to the terms of the Plan will, upon issuance, be deposited in the Voting Trust established by the Voting Trust Agreement and Voting Trust Interests will be issued in respect thereof, except that the Common Stock purchased by subscribers who prior to the offering are already shareholders of record who elected in 2007 not to participate in the Voting Trust Agreement will be recorded in a book-entry system maintained by Graybar and shall be uncertificated unless the subscriber makes (or has made)a written request to the Secretary of Graybar for a certificate, in which case, a certificate shall be issued and delivered directly to such subscriber. The Voting Trust Interests also will be uncertificated and evidenced by a book-entry system maintained by the Voting Trustees unless a subscriber requests (or has previously requested) that voting trust certificates be issued in respect thereof by - 1 - checking the appropriate box on the Subscription Agreement or sends (or has sent) a written request to the Voting Trustees. All subscribed shares of Common Stock will be issued and held subject to the terms, provisions, restrictions and qualifications set forth in the Restated Certificate of Incorporation of the Company, as amended, which, among other things, provides the Company with the option to repurchase shares of its Common Stock at the price at which such shares were issued, with appropriate adjustment for current dividends, in the event any holder of Common Stock wants to sell, transfer or otherwise dispose of any of his or her shares of such Common Stock, or in the event of his or her death or in the event of termination of his or her employment other than by retirement on a pension (except a deferred pension). The Voting Trust Interests to be issued under the Voting Trust Agreement will provide, in substance, that every Voting Trust Interest is issued and held upon and subject to the same terms and conditions (including all restrictions) upon which Common Stock of the Company is issued and held. Each subscriber , by completing a Subscription Agreement , will specifically agree to be bound by the provisions of the Companys Restated Certificate of Incorporation and will agree that all Common Stock or Voting Trust Interests held by such subscriber shall be subject to those provisions. The Plan provides that no corporate action that would result in a distribution of Common Stock or other assets of the Company to its shareholders (except the payment of cash dividends or the issuance of shares of Common Stock pursuant to the installment payment method) will be taken without first giving notice of such proposed action to subscribers in this offering who have not then completed their installment payments on the Common Stock for which they have subscribed. Such subscribers will be granted not less than 20 days to accelerate their payments on such Common Stock in order that they may obtain the benefits of such action. Subscribers who elected to use payroll deduction have the right at any time to pay the full remaining amount due. The Plan will remain in effect until January 31, 2010 unless terminated before that date by the Board of Directors of the Company, and thereafter insofar as the provisions relate to shares of Common Stock subscribed for under the installment payment method as described in the Plan, but not yet issued. The 2008 Offering We are offering eligible employees and retirees the right to subscribe in the 2008 offering for an aggregate of up to 1,000,000 shares of Common Stock at $20.00 per share pursuant to the Plan. Subject to certain limited exceptions, you are eligible to subscribe if you were an active, full-time employee of the Company or Commonwealth Controls Corporation on March 31, 2008, and thereafter either (a) on September 30, 2008 had been continuously employed since March 31, 2008 by the Company or Commonwealth Controls Corporation, or (b) prior to October 1, 2008 had retired on a pension (except a deferred pension). The maximum number of shares that you may purchase is one share for each $600.00 of your base salary rate at March 31, 2008 increased by the applicable multiplier specified below. The maximum number of shares you may purchase will be reduced on a pro rata basis in the unlikely event that the aggregate number of shares subscribed for by all employees exceeds 1,000,000. If you wish, you may subscribe for less than the maximum number of shares. - 2 - This offering will remain open from October 22, 2008 until 5:00 p.m., Central Standard Time, on December 5, 2008. You have the option of paying for all of the shares subscribed for on or before January 9, 2009 or paying for all shares subscribed for on an installment basis. Shares of Common Stock subscribed for pursuant to the terms of the Plan will, upon issuance, be deposited in the Voting Trust established by the Voting Trust Agreement and Voting Trust Interests will be issued in respect thereof, except that Common Stock subscribed for by subscribers who prior to this offering are already shareholders of record who elected in 2007 not to participate in the Voting Trust Agreement will be recorded in a book-entry system maintained by Graybar and will be uncertificated unless written request for a certificate is made (or has been made) to the Secretary of Graybar, in which case subscribers will receive stock certificates representing the shares for which they subscribe. The Voting Trust Interests also will be uncertificated and evidenced by the book-entry system maintained by the Voting Trustees unless a subscriber requests (or has previously requested) that voting trust certificates be issued in respect thereof by checking the appropriate box on the Subscription Agreement or sends (or has sent) a written request to the Voting Trustees. Shares paid for in full will be issued as of January 9, 2009. If chosen, installment payments will commence with the second bi-weekly payroll payment date in January 2009 and end with the last bi-weekly payroll payment date in November 2009. Shares paid for in installments will be issued of record by the tenth day of March, June, September and December to the extent they have been fully paid for. Subscribers who elect to use payroll deduction have the right at any time to pay the full remaining amount due and, upon any such accelerated payment, any shares that have been fully paid for will be issued and the payroll deduction will no longer apply. The number of shares to be offered to each eligible subscriber in 2008 will be determined by dividing the applicable base salary rate of the subscriber by $600.00 and multiplying that amount by the applicable multiplier shown in the following table based on his or her salary classification on March 31, 2008, with fractional shares being disregarded: Grade/Band Classifications Multiplier Executives EX1 through EX5 3.00 Grades 17, 18, 19 and 20 and Band M1 2.50 Grades 15 and 16 and Band M2 2.25 Grades P and Q 1.90 Grades N and O 1.85 Grade 14 or below covered either by the Management Incentive Plan or the Sales Incentive Plan and Band M3 1.75 Grades J, K, L and M 1.50 All others 1.25 The Board of Directors determined the appropriate number of shares to be offered to each eligible employee and eligible retiree of Commonwealth Controls Corporation using salary classifications comparable to those listed in the table above. - 3 - The proceeds from this offering will be added to working capital, in part to replenish amounts previously used to repurchase outstanding shares of Common Stock (or Voting Trust Interests representing them) pursuant to our repurchase option. From January 1, 2008 through July 31, 2008, the Company repurchased 269,818 shares (or Voting Trust Interests representing them) for an aggregate purchase price of $5,396,360. To the extent that shares offered are not subscribed for by employees and qualified retirees, they will not be offered for sale to anyone else and the number of shares sold and the proceeds received will be correspondingly reduced. Business Graybar is a New York corporation, incorporated on December 11, 1925. We are engaged in the distribution of electrical, telecommunications and networking products and the provision of related supply chain management and logistics services, primarily to construction contractors, industrial plants, telephone companies, power utilities, federal, state and local governments and commercial users in North America. All products sold by us are purchased by us from others. Our business activity is primarily with customers in the United States. We also have subsidiary operations with distribution facilities in Canada and Puerto Rico. We distribute over one million products (stockkeeping units) made by nearly 4,400 primary manufacturers through our network of distribution facilities located in 13 geographical districts throughout the United States. We operate a main distribution facility in each district along with a number of branch distribution facilities, each of which carries an inventory of products and operates as a wholesale distributor for the territory in which it is located. In addition, we operate seven zone warehouses and three service centers containing inventories of both standard and specialized products. Both the zone warehouses and the service centers replenish the inventories carried at the main and branch distribution facilities and make shipments directly to customers. Graybar is 100% owned by our active and retired employees and there is no public trading market for our Common Stock. At July 31, 2008, 8,001,372 shares of Common Stock were issued and outstanding and 218, 149 shares subscribed for pursuant to the 2007 offering remained to be paid for on the installment method and had not been issued. An additional 304,299 shares of Common Stock have been acquired by the Company and are held in treasury as of July 31, 2008. As of June 30, 2008, approximately 80% of the issued and outstanding shares of Common Stock were held of record by D. E. DeSousa, L. R. Giglio, T. S. Gurganous, R. D. Offenbacher and R. A. Reynolds, Jr. as Voting Trustees under the Voting Trust Agreement among the Voting Trustees, the Company and the shareholders of the Company who have elected to participate therein (the Participating Shareholders). Under the Voting Trust Agreement, Participating Shareholders have deposited their shares of Common Stock with the Voting Trustees and have been issued Voting Trust Interests representing those shares. The Voting Trust was established to permit the owners of shares of Common Stock deposited in the Voting Trust to act together concerning the management of Graybar and the voting on certain matters presented to the shareholders. Our address and telephone number are 34 North Meramec Avenue, St. Louis, Missouri 63105 (314-573-9200). The mailing address of our principal executive offices is P.O. Box 7231, - 4 - St. Louis, Missouri 63177. Graybar also maintains an internet website at www.graybar.com . Except as expressly provided herein, information on our website is not part of this Prospectus. The Voting Trust Agreement As of June 30, 2008, approximately 80% of the outstanding Common Stock is held in the Voting Trust established by a Voting Trust Agreement that became effective on March 16, 2007. The Voting Trust Agreement will expire on March 15, 2017 unless sooner terminated. Shares of Common Stock that you purchase will be deposited in the Voting Trust and Voting Trust Interests representing them will be issued to you unless you currently are a shareholder of record of Common Stock who elected in 2007 not to participate in the Voting Trust Agreement with respect to the shares you already own. In that case, Common Stock that you purchase will be recorded in a book-entry system maintained by Graybar and will be uncertificated unless you make (or have made) a written request for a certificate to the Secretary of Graybar, in which case, you will receive one or more stock certificates representing any additional shares that you purchase. Likewise, Voting Trust Interests issued to you will be uncertificated unless you request or have requested that voting trust certificates be issued in respect thereof. Under the Voting Trust Agreement, the Voting Trustees are entitled in their discretion and using their best judgment to vote all the shares deposited in the Voting Trust on the election of directors and the ratification, approval or disapproval of any other action or proposed action of the Company requiring a vote or consent by shareholders, except that the Voting Trustees may not vote on the merger or consolidation of Graybar into or with another corporation, the sale of all or substantially all of our assets or our liquidation or dissolution without the consent of the holders of Voting Trust Interests representing at least 75% of the aggregate number of shares then deposited. The Voting Trustees are not entitled to sell, transfer, or otherwise dispose of shares deposited with them other than to return them to Participating Shareholders in accordance with the Voting Trust Agreement. Holders of Voting Trust Interests will receive cash dividends paid on Common Stock beneficially owned by them and held by the Voting Trustees. Any Common Stock paid as a stock dividend on beneficially owned shares will be deposited in the Voting Trust and Voting Trust Interests will be issued to the beneficial owner of the Common Stock upon which the stock dividends are paid. Selected Financial Data The followingselected financial data for the five years ended December 31, 2007 are derived from the audited consolidated financial statements of Graybar Electric Company, Inc.The financial data for the six month periods ended June 30, 2008 and 2007 are derived from unaudited financial statements.The unaudited financial statements include all adjustments, consisting of normal recurring accruals, which Graybar considers necessary for a fair presentation of the financial position and the results of operations for these periods.Operating results for the six months ended June 30, 2008 are not necessarily indicative of the results that may be expected for the entire year ending December 31, 2008. The data should be read in conjunction with "Management's Discussion and Analysis - 5 - of Financial Condition and Results of Operations" and the consolidated financial statements, related notes, and other financial information that are included in the Annual Report on Form 10-K for the year ended December 31, 2007 and the Quarterly Report on Form 10-Q for the quarter ended June 30, 2008 filed with the SEC and incorporated by reference in this Prospectus.See Incorporation by Reference. Six Months Ended June 30, (Unaudited) Years Ended December 31, (In thousands, except for (In thousands, except for per share data) per share data) INCOME STATEMENT DATA: Net Sales $ 3,802,452 $ 4,079,553 $ 4,288,043 $ 5,009,143 $ 5,258,301 $ 2,563,016 $ 2,703,393 Income Before Cumulative Effect of Change in Accounting Principle $ 8,465 $ 14,018 $ 22,398 $ 57,388 $ 83,421 $ 39,669 $ 47,366 Cumulative Effect of Change in Accounting Principle, net of $3,587 Tax Effect (A) - - (5,634 ) - Net Income $ 8,465 $ 14,018 $ 16,764 $ 57,388 $ 83,421 $ 39,669 $ 47,366 Net Income Applicable to Common Stock (B) $ 8,463 $ 14,017 $ 16,764 $ 57,388 $ 83,421 $ 39,669 $ 47,366 Income Per Share of Common Stock Before Cumulative Effect of Change in Accounting Principle (C) $ 1.02 $ 1.77 $ 2.91 $ 7.42 $ 10.58 $ 5.04 $ 5.91 Cumulative Effect of Change in Accounting Principle Per Share of Common Stock (C) - - (0.73 ) - Net Income Per Share of Common Stock (C) $ 1.02 $ 1.77 $ 2.18 $ 7.42 $ 10.58 $ 5.04 $ 5.91 Cash Dividends Per Share of Common Stock $ 2.00 $ 2.00 $ 2.00 $ 2.00 $ 2.00 $ 0.60 $ 0.60 BALANCE SHEET DATA: Working Capital $ 416,612 $ 396,589 $ 398,889 $ 415,465 $ 394,291 $ 455,032 $ 460,397 Total Assets $ 1,422,130 $ 1,451,372 $ 1,443,387 $ 1,508,246 $ 1,532,028 $ 1,579,252 $ 1,571,550 Long-term Debt $ 254,381 $ 205,603 $ 233,527 $ 203,869 $ 115,419 $ 193,362 $ 132,184 Total Liabilities $ 1,034,547 $ 1,059,008 $ 1,061,952 $ 1,065,523 $ 1,052,411 $ 1,092,348 $ 1,044,255 Shareholders Equity $ 387,583 $ 392,364 $ 381,435 $ 442,723 $ 479,617 $ 486,904 $ 527,295 (A) 2005 results reflect the adoption of Financial Accounting Standards Board InterpretationNo. 46, Consolidation of Variable Interest Entities  an interpretation of ARB No. 51 (FIN 46), and its subsequent revision FIN 46R. - 6 - (B) Income applicable to common stock reflects net income less preferred dividends. (C) All periods adjusted for the declaration of a twenty percent (20%) stock dividend in
